DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “the spherical lens having a central axis” is lacking support in the specification. The specification only discloses an optical axis, which claim 1 also cited, however, the specification does not disclose the central axis of the “the spherical lens having a central axis” is a new matter.

Regarding claims 2-6 and 14, these claims are rejected due to its dependency on rejected claim 1 as shown above.

Regarding claim 14, the limitation “the angle A with respect to the central axis is less than 90°” is lacking support in the specification, because the specification does not disclose the degree of angle A. The specification only discloses “Both a change in angle and a change in offset will intentionally introduce a distortion in the resultant focal spot”.
Therefore, the limitation “the angle A with respect to the central axis is less than 90°” is a new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the spherical lens having a central axis” is indefinite, because the “central axis” is merely an image axis that defined by an 
For the purpose of examination, the limitation “a central axis” is interpreted to be an image axis through the center of the circular surface of spherical lens.

Regarding claims 2-6 and 14, these claims are rejected due to its dependency on indefinite claim 1 as shown above.

Regarding claim 14, the limitation “the angle A” is insufficient antecedent basis for this limitation in the claim.
The limitation “the angle A with respect to the central axis is less than 90°” is indefinite, because (1) the claims do not define the  (2) the angle A is unclear, such as what structure defines the angle A; (3) it is unclear which angle is less than 90°, the angle A? or another angle defined by a structure with respect to the central axis? The claim language is confused and the metes and bounds of the claim is unclear.
For the purpose of the examination, the limitation “the angle A with respect to the central axis is less than 90°” is interpreted to be in light of the specification, therefore the limitation is understood to be the angle A is an angle between the spherical lens and the central axis, and the angle A is less than 90°.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chann (US 2011/0305256) (hereafter as Chann*256).

    PNG
    media_image1.png
    279
    724
    media_image1.png
    Greyscale

Regarding claim 1, Chann*256 teaches a laser hole drilling system (see fig.16), comprising: 
(laser-diode stacks 1602A, 1602B, and 1602C) that generates a laser beam (laser beam; see the annotation of fig.16) along an optical axis (See fig.16, laser-diode stacks 1602A, 1602B, and 1602C is figured to generates a laser beam along an axis.); 
a cylindrical lens (cylindrical lens 1608) along the optical axis downstream of the laser source (laser-diode stacks 1602A, 1602B, and 1602C) (see fig.16, cylindrical lens 1608 located downstream of the laser-diode stacks 1602A, 1602B, and 1602C along the axis) ; and 
a spherical lens (spherical lens 1610) downstream of the cylindrical lens (cylindrical lens 1608) to provide an anamorphic optical train (see fig.16, spherical lens 1610 located downstream of the cylindrical lens 1608 to provide an anamorphic optical train), the spherical lens having a central axis that is offset from the optical axis to generate an asymmetric teardrop shaped energy distribution at a focal plane [Examiner’s note: Examiner interpreted the “central axis” is merely an image axis that defined by an operator. Therefore, the spherical lens is inherently having a central axis. Examiner takes the position of the “central axis” an image axis through the center of the circular surface of spherical lens. The para.[0033] of specification explicitly teaches any change in angle or offset of the spherical lens will create the distortion in the resultant focal spot: “Locating the spherical lens 206 offset from the optical axis L introduces distortion to the de-magnified line 214 thereby forming a teardrop shaped energy distribution in 2-dimensions on the work piece. The spherical lens 206 is also located at an angle A with respect to the optical axis L to control the length of the line 214. Both a change in angle and a change in offset will intentionally introduce a distortion in the resultant focal spot. One or both mechanisms can be utilized to create the desired effect.” Therefore, Examiner consider this claim language is an intended use of the laser hole drilling system, the spherical lens of the Chann*256 is capable to adjust in the optical axis (see para.[0027]).  Since in an anamorphic optical train, adjustment of optics is necessary and inherent. The laser hole drilling system is capable to generate teardrop shaped energy distribution at a plane, such as the irradiation direction of the laser beam may be inclined with respect to the workpiece so that the energy distribution having a teardrop shape (see the evidential reference WO2018012327 cited in IDS.].

Regarding claim 2, Chann*256 teaches the spherical lens (spherical lens 1610) is located at an angle with respect to the optical axis (See fig 16, spherical lens is located at an angle with respect to the optical axis).

Regarding claim 14, Chann*256 teaches the angle A with respect to the central axis is less than 90° [Examiner’s note: See the discussion on claim 1, since the central axis is merely an image axis that defined by an operator, therefore operator can define any axis that has an angle less than 90° with repeat to the spherical lens or tilt the spherical lens . Hence, this limitation does not further define the structure of the laser hole drilling system. Chann*256 teaches all structure of the laser hole drilling system, and capable to define such an angle A in the claim.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chann*256 in view of Chann (US 9,093,822) (hereafter Chann*822).
Regarding claim 3, Chann*256 does not explicitly teach the cylindrical lens provides a 1-D convergence of the laser beam.

    PNG
    media_image2.png
    244
    498
    media_image2.png
    Greyscale

However, Chann*822 teaches in the same field of laser processing device (system 100; fig.1) comprising a cylindrical lens (Transform optic 108) provides a 1-D convergence of the laser beam (See col.4, lines 10, “transform optic 108 is a cylindrical lens used to combine the beams along the array” and col.5, lines 10 “A Cylindrical lens array and/ or pair of cylindrical lenses may also be used with 1-D or 2-D 10 arrays”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the cylindrical lens of Chann*256 with a cylindrical lens with 1-D convergence as taught by Chann*822, since the convergence of the lens is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, such as to provide desired shape of a laser beam on a desired position in an anamorphic optical train in a laser processing device , and discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05). 

Regarding claim 4, the modification of Chann*256 and Chann*822 teaches the cylindrical lens focuses the laser beam into a line (See the rejection of claim 3 above, modification of Chann*256 and Chann*822 teaches a cylindrical lens, which inherently has a character of focusing light into a line.)

Regarding claim 5, the modification of Chann*256 and Chann*822 teaches the spherical lens (spherical lens 1610) introduces a distortion in the line [Examiner’s note: this is an intended use of a spherical lens. The spherical lens is capable to introduce a distortion in the line by adjusting the position of the spherical lens to change the incidence location of the laser into the spherical lens.] 

Regarding claim 6, the modification of Chann*256 and Chann*822 teaches the cylindrical lens focuses the laser beam into a line (See the rejection of claim 1 above, modification of Chann*256 and Chann*822 teaches a spherical lens, which inherently has a character of focusing light into a point. Hence the spherical lens de-magnifies the line of laser.)

Response to Amendment
With respect to the drawing objection, applicant filed a replacement of Figure 6 on 11/30/2021, which overcomes the drawing objection. Therefore, the drawing objection is withdrawn.

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:

2) Reconsideration of the rejection of claim 2 is also respectfully requested. The specification makes clear that angling of the spherical lens is angling from or away from the 90° angle with respect to the optical axis. This would be readily understood by a person having ordinary skill in the art reading the specification. The examiner has suggested that the subject matter of claim 2 is anticipated by Chann '256 because Chann shows the spherical lens at an angle of 90 with respect to the optical axis. While normally it is understood that just reciting "an angle" in claim covers any angle, it is respectfully submitted that the language in claim 2, when read in light of the specification, clearly means an angle away from the transverse or 90° angle. In order to further highlight this distinction, new claim 14 specifically recites that the angle is measured with respect to the optical axis, and that the angle is less than 90°.

Examiner respectfully response:
1) In response to applicant's argument that reference Chann*256 does not teaches the spherical lens offset from the optical axis, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed of performing the intended use, then it meets the claim. In this case, since reference Chann*256 teaches the spherical lens is capable to adjust in the optical axis, and in an anamorphic optical train, adjustment of optics is necessary and inherent.  Such as para.[0027] “For most applications beam conditioning optics are needed. Significant efforts are therefore often required for conditioning the output of a diode bar or diode stack. Conditioning techniques include using a spherical lens for collimating the beams while preserving the beam quality. Microoptic fast axis collimators are used to collimate the output beam along the fast-axis. Array of aspherical cylindrical lenses are often used for collimation of each laser element along the array or slow-axis.”  Therefore, the spherical lens is capable to be adjusted to offset from the original optical axis.
2) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the angle is measured with respect to the optical axis, and that the angle is less than 90°” in page 2 of the Remark) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claim 14 is merely discloses “the angle A with respect to the central axis is less than 90°”, which is a new matter and indefinite.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRIS Q LIU/           Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761